 ROMAN CATHOLIC ARCHDIOCESE OF NEWARKRoman Catholic Archdiocese of Newark and Lay Fa-culty Association of Regional Secondary Schools ofthe Archdiocese of Newark.Case AO-147June14, 1973ADVISORY OPINIONThe petition herein was filed on February 22, 1973,by the Roman Catholic Archdiocese of Newark, here-in called the Employer, on behalf of the 13 regionalsecondary schools of the archdiocese pursuant to Sec-tion 102.98 and 102.99 of the National Labor Rela-tions Board's Rules and Regulations, Series 8, asamended, requesting an Advisory Opinion that theBoard would assert jurisdiction over the Employer's13 regional secondary schools, herein also called theschools.On March 1, 1973, the Lay Faculty Association ofRegional Secondary Schools of the Archdiocese ofNewark, herein called the Association, submitted ananswer to the petition for Advisory Opinion, admit-ting in part and denying in part the allegations of thepetition and opposing the assertion of jurisdiction bythe Board. On March 5, 1973, John J. Cuneo, theRegional Director for Region 22 of the National La-bor Relations Board, filed a Motion To Intervene inwhich he set forth commerce information developedin the course of his investigation of the unfair laborpractice charge in Case 22-CP-126 and the represen-tation petition in Case 22-RC-1289. Thereafter onMarch 12, 1973, the Employer submitted its responseto the Regional Director's motion to intervene and aresponse to the answer of the Lay Faculty Associa-tion. The Regional Director's Motion To Intervene ishereby granted.In pertinent part, the petition, the answer to peti-tion, the intervention, and the responses allege as fol-lows:(1)The Association brought in the Superior Courtof New Jersey, herein called the state court, an action(Docket C-2458-70) requesting that the Employer beordered to bargain collectively with the Associationor participate in a representation election. Followingthe court-directed election which was conducted onJune 4, 1971, and won by the Association, the statecourt, on July 22, 1971, entered a final judgment di-recting bargaining. After appealing to the appellatedivision (Docket A-2398-70), the Employer on June14, 1972, bargained to an agreement with the Associa-tion, subject to the appeal. Thereafter, on February 2,1973, the appellate division directed the Employer tofilewith the Board the instant petition for Advisory159Opinion to resolve the preemption question pendingbefore it.(2)The Employer, a New Jersey corporation, ownsand operates in the State of New Jersey,inter alia,numerous churches, primary and secondary schools,orphanages, a seminary, and six cemeteries. The 13regional secondary schools involved herein are pri-vate, nonprofit educational institutions whose admin-istration and day-to-day operations are left to thevarious religious orders. During the school year 1971-72, the schools had revenues of approximately $6million and paid out a similar sum to lay and religiouspersonnel. During that same period, the schools madepurchases directly from outside the State of New Jer-sey, in an amount exceeding $400,000 for such itemsas furniture, books, chemicals, laboratory supplies,office and athletic equipment, etc.(3)The Employer contends that the Board shouldadvise that it would assert jurisdiction because therevenues and operations of the schools meet any ofthe Board's jurisdictional standards and have a sub-stantial impact on interstate commerce.(4)Neither the state court nor the appellate divi-sion has made findings with respect to the aforesaidcommerce data.(5)No representation or unfair labor practice pro-ceeding involving this labor dispute is pending beforethe Board.On the basis of the foregoing the Board is of theopinion that:As indicated above, the Union won the court-di-rected representation election conducted on June 4,1971, and thereafter on July 22, 1971, the state courtentered its final judgment, directing the Employer tobargain. Although the Employer appealed to the Ap-pellateDivision, it complied with the state court'sdirection to bargain. As a result, on June 14, 1972, theEmployer and Union entered into an agreement sub-ject to the appeal. Presumably, the parties are com-plying with and acting pursuant to the provisions ofthe agreement. On February 22, 1973, the Employer,at the direction of the Appellate Division, petitionedfor advisory opinion. The state court-directed repre-sentation election had been conducted nearly 2 yearsago, and a year later, as a result of bargaining betweenthe Employer and Union, an agreement was executedunder which the parties presumably have been operat-ing for nearly a year. In these circumstances and inview of our policy of according the same effect to astate-directed election and certification as we do toour election and certifications, we would not entertaina representation petition involving the employeesherein at this time. We therefore do not believe that204 NLRB No. 21 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDany useful purpose wouldbe served bythe issuancediction over the Employer's secondaryschools.of an advisoryopinion on the issue of commerce juris-Accordingly, it ishereby ordered thatthe petitionfor advisoryopinionbe, and it herebyis,dismissed.